Guerry, J.
1. When a series of propositions are presented en bloc in a request to charge, the court 'is not required to give any part of the instructions so requested unless all are appropriate. Shippey v. Owens, 17 Ga. App. 127 (3) (86 S. E. 407). The court fully and fairly presented the issues raised by the pleadings and the evidence, and it was not error to refuse the request to charge, either in the form presented or in substance.
2. The second request to charge is not a correct statement of the law as applied to the facts of the present ease, and it was not error to refuse the same. The issue as to mutual or comparative fault or negligence is not involved.
3. The evidence fully supports the verdict, and has the approval of the trial judge; and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.